TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 4, 2013



                                     NO. 03-12-00754-CR


                                  Kelly Ostrander, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on August 2, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s judgment. Therefore, the Court affirms the trial court’s judgment.



Because appellant is indigent and unable to pay costs, no adjudication of costs is made.